IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 5, 2009
                                     No. 08-60823
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




NADIR MUHAMMAD,

                                                   Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A96 330 580




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Nadir Muhammad, a native and citizen of Pakistan, petitions for review
of an order of the Board of Immigration Appeals (“BIA”) denying his application

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60823

for adjustment of status pursuant to 8 U.S.C. § 1255. We dismiss the petition
in part for lack of jurisdiction and deny it in part.
      We generally review only the BIA’s decision except to the extent that the
decision of the immigration judge (“IJ”) influenced the BIA. Zhu v. Gonzales,
493 F.3d 588, 593 (5th Cir. 2007). We may review the IJ’s decision in the instant
case, because the BIA adopted it. See Chun v. INS, 40 F.3d 76, 78 (5th Cir.
1994).
      Under the plain language of the REAL-ID Act, this court does not have
jurisdiction to review “any judgment regarding the granting of relief under sec-
tion . . . 1255.” 8 U.S.C. § 1252(a)(2)(B)(i). Therefore, we are statutorily barred
from reviewing the IJ’s and BIA’s purely discretionary denial of Muhammad’s
application for adjustment of status. Hadwani v. Gonzales, 445 F.3d 798, 800
(5th Cir. 2006). We reject Muhammad’s attempt to classify his disagreement
with the weighing and consideration of the relevant factors by the IJ as an issue
of either constitutional dimension or pure law. See id. at 801. To the extent that
Muhammad challenges the discretionary denial of his request for adjustment of
status, we dismiss the petition for want of jurisdiction.
      Muhammad’s claim that his due process rights were violated because the
IJ exhibited bias against him based on a prior conviction is unavailing. Our re-
view of the record does not show that the IJ held a “personal bias” against Mu-
hammad that arose from an “extrajudicial source” or that the IJ’s conduct dem-
onstrated “pervasive bias and prejudice.” See Matter of Exame, 18 I&N Dec. 303,
306 (BIA 1982). Muhammad’s bias claim lacks merit, and we deny his petition
for review on that issue.
      Muhammad’s contentionSSthat the BIA committed legal error in not elab-
orating on the reasons for its decision and in not granting his request for review
by a three-member panelSSis equally unavailing. The BIA’s express assertion
that it was affirming and adopting the IJ’s opinion was sufficient to convey its
reasoning behind the denial of Muhammad’s requested relief. See Efe v. Ash-

                                         2
                                   No. 08-60823

croft, 293 F.3d 899, 908 (5th Cir. 2002)).    Moreover, pursuant to 8 C.F.R.
§ 1003.1(e), “[u]nless a case meets the standards for assignment to a three-mem-
ber panel under paragraph (e)(6) . . . , all cases shall be assigned to a single
Board member for disposition.”
      Muhammad fails to provide pertinent facts or relevant case law to estab-
lish that his appeal falls within one of categories enumerated in 8 C.F.R.
§ 1003.1(e)(6). His claims regarding the BIA’s written opinion and its denial of
his request for a three-member panel are without merit, and we deny the peti-
tion for review on those issues.
      The petition for review is DISMISSED in part for want of jurisdiction and
DENIED in part.




                                        3